Memorandum: Respondent’s determination to terminate petitioner’s employment was supported by substantial evidence in the record and did not constitute a disproportionate penalty. However, respondent should pay petitioner the salary he would have earned between August 1, 1984 and December 12, 1984, less any compensation derived from other employment during that period and any unemployment benefits received for that period (Civil Service Law § 75 [3]; Matter of Sinicropi v Bennett, 60 NY2d 918). (Article 78 proceeding transferred by order of Supreme Court, Oneida County, Shaheen, J.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.